DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending in this application, and are under examination.

Information Disclosure Statement
	The Information Disclosure Statement filed October 30, 2021 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;

iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
 	An amendment to the Sequence Listing Incorporation by Reference Paragraph correcting the size of the ASCII text file.  It is noted that the Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 7,052 bytes, whereas the ASCII text file itself lists the size as 7,079 bytes.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  The sequences listed in Table 1 do not have sequence identifiers.  If these sequences are not listed in the Sequence Listing filed October 30, 2018, and new Sequence Listing included these sequences must also be filed.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The following are examples of such errors and is not intended to be a complete listing.
Claim 1 recites “[a] method of a Haemocoagulase Acutus (Halase) recombination protein” and it is not clear to what the method is directed.  Is it a method of isolating, producing, or identifying the protein?  Further, it is not clear whether the information in the parentheses is considered to be a required claim limitation or not.  In addition, the method appears to include three different methods, and it is not clear which steps are required and which steps are not required.
At claim 2, it is not clear what an “appropriate amount of cells” means.  How many cells are an appropriate amount?
At claim 3, it is not clear what is meant by the phrase “connecting specifically.”  Is there a required order for the parts of the expression vector?
At claim 4, it is not clear if the synthesized halase gene is the same as the optimized halase gene.  Further, there is not clear antecedent bases for the phrase “the protein gene sequence full length.”
At claim 5, it is not clear what is meant by “after running at a 80V voltage till a sample has a spacer gel.”  Further, it is not clear if the electrophoresis on the second piece of gel is the same as the 
At claim 6, it is not clear if the method for cutting the recycled PCR product is the same method as the one recited in claim 1 or if this is a different cutting method.
For the purpose of examination, the claims are interpreted as including the steps of 1) optimizing a halase gene, 2) amplifying the gene using polymerase chain reaction, 3) constructing an expression vector, 4) transforming recombinant plasmids into a host cell, 5) expressing the protein, and 6) isolating the protein.  Because the claims are unclear as to which limitations are required and which limitations are not required, the claims are interpreting as requiring only these six steps. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Chinese Patent Application No. 102660565, published December 9, 2012, and cited in the Information Disclosure Statement filed October 30, 2018 (Machine Translation)) in view of Foti et al. (274(43) 30402-30409 (1999)) and Mauro et al. (20(11) Trends in Molecular Medicine 604-613 (2014)).
Zheng discloses a method of cloning and expressing a hemocoagulase from Agkistrodon acutus (abstract). Zheng discloses that the gene encoding the protein is obtained and a cDNA is prepared (translation, pages 2 and 5).  Zheng discloses that the cDNA is prepared using polymerase chain reaction for amplification (translation, pages 2 and 5). Zheng discloses the construction of an expression vector, with the cDNA clone inserted into the vector (translation, pages 2 and 5).  Zheng discloses transformation of host cells with the expression vector (translation, pages 2 and 5). Zhang discloses induction of expression of the hemocoagulase in the host cell, followed by purification of inclusion bodies containing the protein (translation, pages 2 and 5).  Zheng discloses SDS-Page and Western blotting of the expressed protein (translation, page 5).

Foti discloses the mammalian expression vector pMCX for constructing vectors for protein expression in mammalian cells (page 30403).  Foti discloses transfecting a mouse embryonic fibroblast cell line (page 30403).
	Mauro discloses that genetic engineering approaches that use codon optimization provide for using synonymous codon changes to increase protein production (abstract).  Mauro discloses that such approaches are useful for optimizing recombinant protein drugs and nucleic acid therapies (abstract).  While Mauro discloses that codon optimization can provide for additional risks, understanding the optimization also provides for minimizing and eliminating such risks (page 604, column 2, first full paragraph).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Foti’s pMCX expression vector for expressing an optimized halase gene of Zheng and Mauro because the allows for expression of the halase in mammalian cells, which includes CHO cells.  And while Mauro does disclose risks involved in codon optimization, Mauro also provides for codon optimization of protein expression with reduction of those risks.  Thus, one of ordinary skill in the art having Zheng, Foti, and Mauro in front of them would be led directly to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636